Exhibit 10.5

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
the 22nd day of February, 2013 by and between ZA Capital, LLC, with its
principal place of business at PO Box 416 Penns Park PA 18943, (the
“Consultant”), and PLC Systems Inc. (the “Client), with its principal place of
business at 459 Fortune Boulevard, Milford, MA 01757.

 

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations; and

 

WHEREAS, the Client is a public company, and deems it to be in its best interest
to retain Consultant to render to the Client such services as described below;
and

 

WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

 

1.             Consulting Services.  The client hereby retains the Consultant as
an independent consultant to the Client and the Consultant hereby accepts and
agrees to such retention.  The services provided by the Consultant are:

 

(a)           PRODUCT DESCRIPTION: Public relations campaign that include: any
content supplied by the Client, interviews and multi-media material, research
reports, press releases, and other information as determined by the Client and
Consultant.

 

(b)           PACKAGE INCLUDES:

 

a.     Content aggregation/editing (2.5% of budget*)

b.     The writing, design, and revisions of marketing materials with company
management (5% of budget*)

c.     The coordination of third party vendors to disseminate marketing
materials such as direct mail (35 % of budget*)

d.     Database Management (2.5% of budget*)

e.     Investor Website review and recommendations (2.5% of budget*)

f.     Presentation assessment and revisions (2.5% of budget*)

g.     Copywriting, replication and printing, shipping and delivery to
distribution point (25% of budget*)

h.     All pre and post production labor (2.5% of budget*)

i.      Server and data usage (2.5% of budget*)

j.      Email marketing via ZA’s propriety databases (15% of budget*)

k.     Retention of third party research analyst and financial writers (5% of
budget*)

 

--------------------------------------------------------------------------------

*based on estimated spend (these amount are expected to change based on market
conditions)

 

It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws.  The
services of Consultant shall not be exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel to the
Client or its projects.

 

1

--------------------------------------------------------------------------------


 

2.             Independent Contractor.  The Consultant agrees to perform its
consulting duties hereto as an independent contractor.  Nothing contained herein
shall be considered as creating an employer-employee relationship between the
parties to this Agreement.  The Client shall not make social security, worker’s
compensation or unemployment insurance payments on behalf of Consultant.  The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
Consultant.

 

Rather, Consultant shall conduct its operations and provide its services in a
professional manner and in accordance with good industry practice. Consultant
will use its best efforts and does not promise results.

 

3.             Time, Place and Manner of Performance.  The Consultant shall be
available for advice and counsel to the officers and directors of the Client as
such reasonable and convenient times and places as may be mutually agreed upon. 
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined at the sole discretion of the Consultant.

 

4.             Compensation.  In providing the foregoing services, Consultant
shall be responsible for all costs incurred. Client shall pay Consultant for its
services hereunder as follows:  $500,000 due upon execution and $500,000 due six
months after the initial $500,000 payment.

 

5.             Consultant’s Representation.  Consultant (on its own behalf and
on behalf of any and all related parties, affiliates, owners, members,
employees, officers, and directors) agrees it (and such persons) will comply
with all laws, rules and regulations related to the activities on behalf of the
Client contemplated pursuant to this Agreement.  Consultant shall provide a
prominent notice on all newsletters and websites/webcasts/interview materials
and other communications with investors or prospective investors in which
Consultant may be reasonably deemed to be giving advice or making a
recommendation that Consultant has been compensated for its services and, if
applicable, received or owns stock of the Client (directly or indirectly)
specifically referencing Client by name and the number of shares received
(directly or indirectly) and will profit from its promotional activities for
Client, including the number of shares and whether it has or will be making
sales during any period. Consultant agrees that it will not conceal at any time
if it will, directly or indirectly, be selling shares while promoting the stock
and recommending that investors purchase the stock of Client.  Consultant
covenants and agrees that it will at all times engage in acts, practices and
courses of business that comply with Section 17(a) and (b) of the Securities Act
of 1933, as amended, as well as Section 10(b) of the Securities Exchange Act of
1934, as amended, and has adopted policies and procedures adequate to assure all
of Consultant’s personnel are aware of the limitation on their activities, and
the disclosure obligations, imposed by such laws and the rules and regulations
promulgated thereunder.  Consultant is aware that the federal securities laws
restrict trading in the Client securities while in possession of material
non-public information concerning the Client as well as the Requirements of
Regulation FD that prohibit communications of material non public information,
and the requirements thereof in the event of an unintentional or inadvertent non
public disclosure.  Consultant agrees to immediately inform Client in the event
that an actual or potential Regulation FD disclosure has occurred and assist
counsel in the method by which corrective steps should be taken.  Consultant
acknowledges that with respect to any Client securities now or at any time
hereafter beneficially owned by Consultant or any of its affiliates, that it
will refrain from trading in the Client’s securities while he or any such
affiliate is in possession of material non-public information concerning the
Client, its financial condition, or its business and affairs or prospects.

 

6.             Termination.

 

(a)           Consultant’s relationship with the Client hereunder may be
terminated for any reason whatsoever, with or without cause, at any time, by
Client, upon three (3) days written prior notice.

 

(b)           This Agreement may be terminated by either party upon giving
written notice to the other party if the other party is in default hereunder and
such default is not cured within fifteen (15) days of receipt of written notice
of such default.

 

2

--------------------------------------------------------------------------------


 

(c)           Consultant and Client shall have the right and discretion to
terminate this Agreement should the other party in performing their duties
hereunder, violate any law, ordinance, permit or regulation of any governmental
entity, except for violations which either singularly or in the aggregate do not
have of will not have a material adverse effect on the operations of the Client.

 

(d)           In the event of any termination hereunder all funds due to or paid
to the Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of Section 8
hereof.

 

7.             Confidentiality.  The Consultant recognizes and acknowledges that
it has and will have access to certain confidential information of the Client
and its affiliates that are valuable, special and unique assets and property of
the Client and such affiliates.  The Consultant will not, during the term of
this Agreement, disclose, without the prior written consent or authorization of
the Client, any of such information to any person, for any reason or purpose
whatsoever.  In this regard, the Client agrees that such authorization or
consent to disclose may be conditioned upon the disclosure being made pursuant
to a secrecy agreement, protective order, provision of statute, rule, regulation
or procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

 

8.             Indemnification.  The Client shall protect, defend, indemnify and
hold Consultant and its assigns and attorneys, accountants, employees, officers
and director harmless from and against all losses, liabilities, damages,
judgments, claims, counterclaims, demands, actions, proceedings, costs and
expenses (including reasonable attorneys’ fees) of every kind and character
resulting from, relating to or arising our of (a) the inaccuracy,
non-fulfillment or breach of any representation, warranty, covenant or agreement
made by the Client herein, or (b) negligent or willful misconduct, occurring
during the term thereof with respect to any of the decisions made by the Client
(c) a violation of state or federal securities laws, other than in the event of
the Consultant’s gross negligence or willful misconduct.

 

The Consultant shall protect, defend, indemnify and hold Client and its assigns
and attorneys, accountants, employees, officers and director harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorneys’ fees) of every kind and character resulting from, relating to or
arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Consultant herein,
or (b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Consultant (c) a violation of state
or federal securities laws.

 

9.             Work Product.  It is agreed that all information and materials
produced for the Client shall be deemed “work made for hire” and the property of
the Client.

 

10.          Notices.  Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing and delivered or sent by registered
or certified mail, or by Federal Express or other recognized overnight courier
to the principal office of each party set forth above.

 

11.          Waiver of Breach.  Any waiver by either party or a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by any party.

 

11.          Assignment.  This Agreement and the right and obligations of the
Consultant hereunder shall not be assignable without the written consent of the
Client.

 

12.          Applicable Law.  It is the intention of the parties hereto that
this Agreement and the performance hereunder and all suits and special
proceedings hereunder be construed in accordance with and under and pursuant to
the laws of the State of New York and that in any action, special proceeding or
other proceedings that may be brought arising out of, in connection with or by
reason of this Agreement, the law of the State of New York shall be applicable
and shall govern to the exclusion of the law of any other forum, without regard
to the jurisdiction on which any action or special proceeding may be instituted.

 

3

--------------------------------------------------------------------------------


 

13.          Severability.  All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, the Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

 

14.          Entire Agreement.  This Agreement constitutes and embodies the
entire understanding and agreement of the parties and supersedes and replaces
all other or prior understandings, agreements and negotiations between the
parties.

 

15.          Waiver and Modification.  Any waiver, alteration, or modification
of any of the provisions of this Agreement shall be valid only if made in
writing and signed by the parties hereto.  Each party hereto, may waive any of
its rights hereunder without affecting a waiver with respect to any subsequent
occurrences or transactions hereof.

 

16.          Binding Arbitration.  Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitration shall be conducted in New York County, New York.

 

17.          Counterparts and Facsimile Signature.  This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.  Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a party hereto shall
constitute a valid and binding execution and delivery of this Agreement by such
party.  Such facsimile copies shall constitute enforceable original documents.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

 

CONSULTANT:

 

 

 

 

 

Za Capital, LLC

 

 

 

 

 

By:

/s/ David Zazoff, President

 

DATE: February 22, 2013

 

 

 

 

 

 

CLIENT:

 

 

 

 

 

PLC Systems Inc.

 

 

 

 

 

By:

Mark R. Tauscher,

 

DATE: February 22, 2013

 

President and CEO

 

 

 

5

--------------------------------------------------------------------------------

 